DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on March 28, 2022.  In virtue of this communication, claims 1-20 are currently presented in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6, 8 and 15-20 of U.S. Patent No. 10,342,102. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the above indicated claims of the instant application are either anticipated by, or would have been obvious over, the above identified claims of the above patent, including:
1. A light fixture, comprising: a light source; driver circuitry configured to control the light source in accordance with a range of a lighting parameter; and fixture configuration circuitry configured to: store a plurality of different ranges of the lighting parameter, each of the different ranges identifying at least a subset of values of the lighting parameter supported by the light source; communicate with a device via near-field communication (NFC) signaling; and set the range of the lighting parameter of the driver circuitry from one of the plurality of different ranges stored by the fixture configuration circuitry in accordance with the NFC signaling (see claims 1 and 17-20 of the above patent).
2. The light fixture of claim 1, wherein the fixture configuration circuitry is further configured to receive instructions from the device via NFC signaling (see claim 16 of the above patent, e.g., “instruction”).
3. The light fixture of claim 2, wherein in response to the instructions from the device, the fixture configuration circuitry is further configured to adjust at least one of the plurality of different ranges stored by the fixture configuration circuitry (see claim 5 of the above patent, e.g., “different ranges stored thereof”).
4. The light fixture of claim 2, wherein in response to the instructions from the device, the fixture configuration circuitry is further configured to select at least one of the plurality of different ranges stored by the fixture configuration circuitry to set the range of the lighting parameter of the driver circuitry (see claim 5 of the above patent).
5. The light fixture of claim 2, wherein the fixture configuration circuitry is further configured to store the instructions from the device in non-volatile memory (see claim 1 of the above patent, e.g., “non-volatile memory”).
6. The light fixture of claim 2, wherein in response to the instructions comprising a new range of the lighting parameter, the fixture configuration circuitry is further configured to store the new range as one of the plurality of different ranges of the lighting parameter (see claim 6 of the above patent). 
7. The light fixture of claim 1, wherein the fixture configuration circuitry is further configured to receive the one of the plurality of different ranges wirelessly in accordance with the NFC signaling (see claim 1 of the above patent).
8. The light fixture of claim 1, further comprising non-volatile memory comprising: a read only memory configured to store the plurality of different ranges; and a programmable memory configured to store the set range (see claim 6 of the above patent).
9. The light fixture of claim 8, further comprising user interface circuitry communicatively coupled to the fixture configuration circuitry, wherein the user interface circuitry is configured to add at least one further range to the plurality of different ranges stored in the non-volatile memory in accordance with received input (see claim 2 of the above patent).
10. The light fixture of claim 9, wherein the user interface circuitry comprises radio circuitry configured to receive the input via radio communication (see claim 3 of the above patent).
11. The light fixture of claim 1, wherein the fixture configuration circuitry is further configured to designate one of the plurality of different ranges by default (see claim 8 of the above patent)
12. The light fixture of claim 1, wherein the plurality of different ranges comprises at least one of a plurality of color temperature ranges or a plurality of brightness ranges (see claim 15 of the above patent).
Allowable Subject Matter
Claims 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Veskovic et al. – US 2005/0179404
Prior art Hoffknecht – US 2004/0002792
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        November 11, 2022